Citation Nr: 0010854	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  97-22 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a bilateral knee 
condition, a leg condition (claimed as a skin condition) and 
a dental condition.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran had verified active military service from 
November 1944 to December 1945.  

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 decision of the RO.  

In a decision promulgated in September 1999, the Board 
determined that new and material evidence had been submitted 
to reopen the claims of service connection for a bilateral 
knee condition, a leg condition (claimed as a skin condition) 
and a dental condition.  



REMAND

In light of the decision to reopen the veteran's claims in 
September 1999, the Board remanded the case for additional 
development of the record and for the RO to review the 
veteran's reopened claim.  

In a March 2000 memorandum, the RO indicated that the 
appellant had not responded to the request that she identify 
all health care providers from whom she had received 
treatment for the disabilities at issue.  The RO then noted 
that it was returning the case to the Board without further 
adjudication of the claims or issuing a supplemental 
statement of the case.  

The Board notes that in Elkins v. West, 12 Vet. App. 209 
(1999), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter the Court) has held that 
the process for reopening claims under the Federal Circuit's 
holding in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
consists of three steps: the Secretary must first determine 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  

As the veteran's claim has been reopened, the RO must now 
conduct a de novo review of the veteran's claim and determine 
initially whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the reopened 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a), in 
accordance with Elkins.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should undertake to review the 
record to determine whether well-grounded 
claims of service connection for a 
bilateral knee condition, a leg condition 
(claimed as a skin condition) and a 
dental condition have been submitted.  If 
it is determined that the claims are well 
grounded, then the RO should undertake a 
de novo review of the claims based on the 
evidentiary record in its entirety.  All 
indicated development should be 
undertaken in this regard.  Due 
consideration should be given to all 
pertinent laws and regulations.  If any 
benefit sought on appeal is not granted 
to the satisfaction of the veteran, then 
the veteran and her representative should 
be issued a Supplemental Statement of the 
Case and afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  The veteran need take no action 
until she is further informed, but she may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  

- 4 -


